&FICE                 OFTHE             A’ITORNEY                                  GENERAL•                                 FTEXAB
                                                                              AUSTIN




         Hon. Joe IWneahik, Commlaeloner
         Bureau or Labor Statlatlos
         Auetln, Tesae
         Dear 8lrt




                                        nature and
                                        be made., /i\                                 1,                              ,v

                                                                                                                           rriae rfth your
                                                                                                                             t4nngdesoribed
                                                                                                                                  1999,ia a

                                           deted September 7, 1939,
                                           , above quoted, merely
                                           or September 6, 1939,
                                           in, pertainin(Jto the
                               II&vain, were statebusiness pUrpoee8,
                             aocordanowwlth the provision Oz Senate
                            lar ~e88ion, 45th bgiektture.   ‘fhe QU~S-
                             not the meeting to be attended by eueh
                              *oonvention* wee not submitted by you
          at that tlme* henae your inquiry of %vember 15, 2939,
          quoted above.
                     Prseumably, your request is prompted by the provl-
           eione oi the rlder to the departmental appropriation bill,
           or the 48th L@elature,   whloh reeds:
                                              “No moniee herein appropriated shall ever

                                                                                                                                                         _..~   .   --.
                                                                                                                                  __...   ~.   -.   .-
                                                                                       _   __   ,.   _..   . __   _   __    _--
                                                             _-__   -   . .   ..-..
                                               --..--   .-
---”   . . . . . ..-.   -+...-*------
                                                         428




Ron. Joe Kunsabik, Comml~sion8r, Page 2


     be spent to pay the traveling expense of any
     State employee to any type of convention with-
     in the State or without the State."
          AeoonWtgly, our answer to the question pro-
pounded by you Is in the light of suah enaotment.
          The meeting attended by kr. Swain, the subject
matter or your Inquiry, had the rollowlng oharaoterfstics:
          (1) It was th  annual meeting of the National
Boxlng Assooiation and the Wational Wm& l~ngAssociatiou,
                                         % er 11, 12 and
and oonvened in WashIngton, p. C., Septein
13, 19%; (2) it was attauQ8Qby the membem and repmsenta-
tives or these assooldtlons; (3) the a sociations were
existing organizations prior to the mee
                                      *\ lng; (4) such a
meetingwas annually held by the asaoolatfon; (5) the
purposes of the neeting were ocnmnonto the members of the
assooiations; (6) ssssldns and seminars wem helQ, at
which xnattera oowuonto the associations and to the mem-
bers thereof, nem QlscusseQ) (71 proposals brought before
the meeting worn subjeot to being voted upon by the mpm-
sedatives In~attendanae.
            The popular meaning of the word voonvention* via
that, generally, or a meeting or members or representatives
or delegates   of.private orga&zations,.pa~les, olubs;
sooietles, assoulations, and the like, for the aaocmplish-
nmnt or objeotlves oonmon to all, Indeed, Webster's New
International Dictionary defines ~a *oonventlon" to be:
          "A body or assembly of persons meeting
     for 80~18oommon purpos19.n
          Likewise, "a 'oonvention' is an organized body
of delegates or representatives assembled for some speai-
ried purp0se.i.. The word *oonventlon* as employed in
thla country in coauaonusage in statutes, political history,
and oiril government, means and laplies a representative
gathering or ,assemblage...." Stete vs. Giitord, 126 Pao.
1060, 1064.
                                                          429




Eon. Joe Kunschlk, Commlssloner, Page 3


            WIthout doubt, in our opinion, the annual
n!,eetlngof the national Boxing Asswiation an8 the
%tional Treatllng Uaoelatlon, whloh convened in
Washington, D.,C., September 11, 12 ant¶ 13, 1939 was
a naonvention*,   withia the punier or the legislative
snsotment set out above. It matters not ii suoh snnusl
gathering was aalled a meeting, or a oonferenoe, or an
asserably,or words or like wage, the distlngulshfng
aharaot8ristios of a ?lonventionw wera present and oon-
alusively resolve the question.
                              very truly   yours